Motion to set aside judgment by default and inquiry for excusable neglect and irregularity. Motion allowed, and plaintiff appeals.
There is no finding of a meritorious defense, hence the order vacating the judgment will be set aside and the cause remanded for further proceedings not inconsistent with the rights of the parties. Jones v.Swepson, 94 N.C. 699; Gaylord v. Berry, 169 N.C. 733, 86 S.E. 623.
A party who seeks to be relieved from a judgment on the ground of excusable neglect or irregularity must show merit, otherwise the court would be engaged in the vain procedure of setting aside a judgment, when, if there be no defense, it would be its duty to enter the same judgment again on motion of the adverse party. Taylor v. Gentry, 192 N.C. 503,135 S.E. 327; Duffer v. Brunson, 188 N.C. 789, 125 S.E. 619; Crumpler v.Hines, 174 N.C. 283, 93 S.E. 780.
Error and remanded.